 Case: 2:19-cv-01325-SDM-KAJ Doc #: 15 Filed: 06/21/19 Page: 1 of 4 PAGEID #: 77



                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION

PHILIP CHARVAT,

                        Plaintiff,

       v.                                               Civil Action 2:19-cv-1325
                                                        Judge George C. Smith
                                                        Magistrate Judge Jolson
LE ENERGY, LLC,

                        Defendant.


                                     SCHEDULING ORDER

        Based upon the parties’ Report pursuant to Rule 26(f) of the Federal Rules of Civil

Procedure, the Court VACATES the Pretrial Conference scheduled for June 26, 2019 at 1:30 p.m.

and ADOPTS the following schedule:

INITIAL DISCLOSURES

The parties shall exchange initial disclosures by July 19, 2019.

VENUE AND JURISDICTION

Defendant has no evidence that either it or anyone affiliated with it made the single telephone call
at issue. Defendant also contends that the one call at issue is insufficient to vest the Court with
Article III standing, especially in litigation against Defendant. As such, Defendant reserves its
right to move to dismiss (or move for summary judgment on) Plaintiff’s claims for lack of subject
matter jurisdiction. An motion related to venue or jurisdiction shall be filed by the dispositive
motion deadline.

PARTIES AND PLEADINGS

Any motion to amend the pleadings or to join additional parties shall be filed by November 29,
2019.

The parties agree that the motion for class certification shall be filed by 7/28/2020. Any opposition
to a motion for class certification shall be filed no later than 45 days after the filing of the motion.
Any reply in support of a motion for class certification shall be filed no later than 21 days after
filing of any opposition.
 Case: 2:19-cv-01325-SDM-KAJ Doc #: 15 Filed: 06/21/19 Page: 2 of 4 PAGEID #: 78




PENDING MOTIONS

Defendant has filed a Motion to Dismiss the Plaintiff’s Amended Complaint (Doc. 13).

ISSUES

Plaintiff’s Description: Plaintiff alleges that Defendant placed a pre-recorded telemarketing call
to his residential phone number in violation of the Telephone Consumer Protection Act’s (TCPA)
provisions. Plaintiff brings his claim on his own behalf, as well as on the behalf of a proposed
class. Plaintiff has demanded a trial by jury.

Defendant’s Description: Defendant has no record that it or anyone affiliated with it made the
single telephone call at issue in Plaintiff’s Amended Complaint. Nor has Plaintiff adequately
alleged as much. Defendant has moved to dismiss Plaintiff’s Complaint for this reason.

DISCOVERY PROCEDURES

All discovery shall be completed by July 12, 2020, with the first three months (June 14, 2019 to
September 13, 2019) limited to the origin of the call that serves as the basis of Plaintiff’s claim.
For purposes of complying with this order, all parties shall schedule their discovery in such a way
as to require all responses to discovery to be served prior to the cut-off date, and shall file any
motions relating to discovery within the discovery period unless it is impossible or impractical to
do so. If the parties are unable to reach an agreement on any matter related to discovery, they are
directed to arrange a conference with the Court.

The parties will agree to an ESI protocol, if necessary, once discovery requests are issued.

Any proposed protective order or clawback agreement shall be filed with the Court by July 12,
2019.     A Word version of the proposed protective order should be sent to
jolson_chambers@ohsd.uscourts.gov, and any provision related to sealing must comply with S.D.
Ohio Civ. R. 5.2.1.

DISPOSITIVE MOTIONS

Any dispositive motions shall be filed by sixty (60) days following a ruling on a motion for
certification, or within thirty (30) days after notice is effected and the opt-out period expires,
whichever is later. To the extent the court denies Defendant’s motion to dismiss, Defendant
anticipates asking the court to permit it to file an early summary judgment limited to the argument
that Defendant is not liable for the single telephone call underlying Plaintiff’s Complaint.

EXPERT TESTIMONY

Primary expert reports must be produced by April 28, 2020. Rebuttal expert reports must be
produced by June 12, 2020. If the expert is specifically retained, the reports must conform to Fed.
R. Civ. P. 26(a)(2)(B), unless otherwise agreed to by the parties. If the expert is not specifically
retained, the reports must conform to Fed. R. Civ. P. 26(a)(2)(C), unless otherwise agreed to by
 Case: 2:19-cv-01325-SDM-KAJ Doc #: 15 Filed: 06/21/19 Page: 3 of 4 PAGEID #: 79




the parties. Pursuant to Fed. R. Civ. P. 26(b)(4)(A), leave of court is not required to depose a
testifying expert.

SETTLEMENT

Plaintiff shall make a settlement demand by May 28, 2020. Defendants shall respond by June
26, 2020. The parties agree to make a good faith effort to settle this case. The parties understand
that this case will be referred to an attorney mediator, or to the Magistrate Judge, for a settlement
conference in June 2020. In order for the conference to be meaningful, the parties agree to
complete all discovery that may affect their ability to evaluate this case prior to the settlement
conference.      The parties understand that they will be expected to comply fully with the
settlement order which requires inter alia that settlement demands and offers be exchanged prior
to the conference and that principals of the parties attend the conference.

OTHER MATTERS

As indicated, the parties have agreed to a phased discovery schedule, with discovery regarding the
origin of the call underlying Plaintiff’s Complaint to occur in an expedited Phase 1 (June 14, 2019
to September 13, 2019), and all other discovery to occur in Phase II.

For the Court’s convenience, the parties have set forth the case schedule in the table below.

        Deadlines                                    Dates
        Protective Order                             July 12, 2019
        Initial Disclosures                          July 19, 2019
        Phase 1 of Discovery                         June 14, 2019 to September 13, 2019
        Add Parties                                  November 29, 2019
        Primary Expert Reports                       April 28, 2020
        Rebuttal Expert Reports                      June 12, 2020
        Close of All Discovery                       July 12, 2020
        Plaintiff’s Settlement Demand                May 28, 2020
        Defendant’s Response to Settlement           June 26, 2020
        Demand
        Class Certification Motion                   July 28, 2020
        Opposition to Class Certification            45 days later
        Reply In Support of Class Certification      21 days later
        Dispositive Motions                          60 days after ruling on Certification or 30
                                                     days after opt-out period expires,
                                                     whichever is later.


       If the foregoing does not accurately record the parties’ agreements, counsel will please

immediately make their objection in writing. If any date set in this order falls on a Saturday,

Sunday or legal holiday, the date is automatically deemed to be the next regular business day.
 Case: 2:19-cv-01325-SDM-KAJ Doc #: 15 Filed: 06/21/19 Page: 4 of 4 PAGEID #: 80




      IT IS SO ORDERED.



Date: June 21, 2019                        /s/ Kimberly A. Jolson
                                           KIMBERLY A. JOLSON
                                           UNITED STATES MAGISTRATE JUDGE
